DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The limitation “elastic members” which uses the generic placeholder “members” coupled with the function “elastically supporting the respective plurality of piston units toward the swash plate”. Additionally, the elastic member is disclosed as performing the claimed function “compressing and suctioning the working fluid”.
  
 Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The structure performing the claimed function “elastically supporting the respective plurality of piston units toward the swash plate” is the bellows 81 and the structure performing the claimed function “compressing and suctioning the working fluid” is the bellows structure 80 which includes the bellows 81 in combination with the upper end 82 and the lower end 84 which together form a pumping chamber inside the bellows for compressing and suctioning the fluid. 



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steve Jaeyoun Kim on 1/21/22.


Claims

 	1. (Currently Amended) A fluid pump, comprising: 

            a swash plate coupled to the housing at an opposite side to the connection ports and having an inclined surface on a top facing the operation space; 
a cylinder block disposed in the operation space to be rotated by a driving shaft and having a plurality of cylinder rooms therein that extend in parallel with the driving shaft; 
a plurality of piston units inserted at least partially in the respective plurality of cylinder rooms to revolve with the cylinder block and compressing or suctioning the working fluid while moving up and down on the inclined surface of the swash plate with each of the plurality of piston units having one protruding end thereof in contact with the inclined surface of the swash plate; and
a plurality of elastic members coupled to respective upper portions of the plurality of piston units that face the connection ports, and elastically supporting the respective plurality of piston units toward the swash plate, 
wherein each of the plurality of piston units comprises: 
a piston body extending in an up-down movement direction of the respective piston unit; and 
 a piston ball having a curved outer shape and connected to the one protruding end of the piston body, and wherein a coupling groove is formed on a top of the piston body that is opposite to the piston ball, such that a coupling protrusion of the respective elastic member so respective elastic member 
           2. (Currently Amended) The fluid pump of claim 1, wherein each of the plurality of s defines a fluid space, has an end being open toward the connection ports, is compressed to reduce a volume of the fluid space when the respective piston unit is moved up on the swash plate, and is elastically restored to increase the volume of the fluid space when the respective piston unit is moved down on the swash plate.  
           3. (Currently Amended) The fluid pump of claim 2, wherein each of the plurality of s has prominences and depressions on an outer surface and the prominences and depressions are continuously formed in a compression direction of the respective elastic member to form a corrugated pipe shape.  
           4-5. (Canceled)  
           6. (Canceled)   
           7. (Currently Amended) A fluid pump, comprising:
a housing having an operation space and having connection ports disposed at a side in the operation space to discharge a working fluid and suctioning the working fluid from an outside; 
           a swash plate coupled to the housing at an opposite side to the connection ports and having an inclined surface on a top facing the operation space; 
           a cylinder block disposed in the operation space to be rotated by a driving shaft and having a plurality of cylinder rooms therein that extend in parallel with the driving shaft; 
each of the plurality of piston units having one protruding end thereof in contact with the inclined surface of the swash plate; and 
           a plurality of elastic members coupled to respective upper portions of the plurality of piston units that face the connection ports, and elastically supporting the respective plurality of piston units toward the swash plate, 
            wherein each of the plurality of s comprises: 
an upper end disposed at an upper portion facing the connection ports and having an inlet of [[the]] a fluid space; 
a lower end disposed opposite to the upper end and being in close contact with the top of the piston body of the respective piston unit; and 
a compressive body connecting the upper and the lower ends to each other and configured to change the volume of the fluid space in the respective elastic member by being compressed or restored, and 
wherein an outer diameter of the upper end of each of the plurality of elastic members is larger than or equal to an inner diameter of the respective cylinder rooms, so a side of the end is in close contact with an inner side of the respective cylinder room, and an outer diameter of the compressive body of the respective elastic member is smaller than the inner diameter of the respective cylinder room.  

each of the plurality of elastic members has a predetermined height by extending in a longitudinal direction of the respective cylinder room.  
 	9. (Currently Amended) The fluid pump of claim [[4]] 1, wherein the piston ball of the respective piston unit is integrally formed with the piston body or the piston ball is coupled to the piston body.  
 	10. (Canceled)

Allowable Subject Matter
Claims 1-3, and 7-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
No single reference of record discloses and no combination thereof makes obvious, in addition to the other limitations of the independent claims, the limitations of elastic members as interpreted under 35 USC 112(f) above as the bellows structure 80 (and structures so structurally similar as to be considered equivalents) in combination with the limitations of previous dependent claim 5 which were added to claim 1 and previous dependent claim 7 which is now an independent claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-W 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thomas Fink/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746